      5:20-cv-01859-MGL         Date Filed 03/25/21       Entry Number 40        Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

VERNELL WRIGHT,                                   §
          Plaintiff,                              §
                                                  §
vs.                                               §    Civil Action No.: 5:20-01859-MGL
                                                  §
GERALD R. PETERSON,                               §
           Defendant.                             §

                        MEMORANDUM OPINION AND ORDER
                     DENYING DEFENDANT’S MOTION TO DISMISS

I.     INTRODUCTION

       Plaintiff Vernell Wright (Wright) brought this action alleging a common law negligence

claim against Defendant Gerald R. Peterson (Peterson) in the Orangeburg County Court of

Common Pleas, after which Peterson removed it to this Court. The Court has jurisdiction over the

matter in accordance with 28 U.S.C. § 1332(a).

       Pending before the Court is Peterson’s motion to dismiss the complaint. Although Peterson

moves to dismiss Wright’s complaint under Fed. R. Civ. P. 12(b)(2), (5) and (6), his motion, and

the arguments included therein, focus on Rule 12(b)(5), insufficient service of process.

Accordingly, the Court construes Peterson’s motion as a motion to dismiss Wright’s complaint

pursuant to Rule 12(b)(5). Having carefully considered Peterson’s motion, the response, the reply,

the record, and the applicable law, it is the judgment of the Court Peterson’s motion will be denied.
      5:20-cv-01859-MGL         Date Filed 03/25/21      Entry Number 40        Page 2 of 8




II.     FACTUAL AND PROCEDURAL HISTORY

       Wright is a citizen of South Carolina and Peterson is a citizen of Canada. According to

Wright’s complaint, “[Peterson], who was [] traveling north on US 301, made an improper lane

change and struck the passenger’s side of [Wright]’s vehicle.” Wright’s Compl. ¶ 3. Wright

claims loss of value to her vehicle, along with “great bodily injury, which caused [Wright], and

will cause [her] in the future, to incur medical expense, to suffer tremendous pain and suffering[,]

and to lose time from work and lost wages.” Id. ¶¶ 5–6. Below is a timeline of the relevant dates

for the Court’s analysis of Peterson’s motion.

April 12, 2017                Wright and Peterson were involved in a motor vehicle collision in
                              Orangeburg County, South Carolina.

March 30, 2020                Wright filed her summons and complaint against Peterson in the
                              Orangeburg County Court of Common Pleas.

April 1, 2020                 Wright attempted to serve Peterson through the use of substitute
                              service by certified mail under South Carolina’s nonresident
                              motorist statute, S.C. Code Ann. § 15-9-350. Pursuant to the statute,
                              Wright mailed the Director of the South Carolina Department of
                              Motor Vehicles (SCDMV) a cover letter with two copies of the
                              summons and complaint.

April 6, 2020                 The Director of the SCDMV mailed, through the United States
                              Postal Service (USPS), a copy of the summons and complaint
                              (SCDMV letter with pleadings) via Registered Mail, Return
                              Receipt, to the address provided by Wright in her April 1, 2020,
                              letter. See Letter from Wright’s counsel to SCDMV, Wright’s Resp.
                              in Opp’n to Peterson’s Mot. to Dismiss, Ex. 1 at 7 (“The address for
                              the defendant is as follows: Gerald R. Peterson, 1105 Fair Birch
                              Drive, Mississavaga, ON L5H1M4”).

May 6, 2020                   The USPS delivered the SCDMV letter with pleadings to the 1105
                              Fair Birch Drive address. According to Peterson, at this date, he no
                              longer resided at this address, and the current residents forwarded
                              the SCDMV letter with pleadings to his new address: #120 1405
                              Lorne Park Road, Mississaugna, ON L3H 3B2.

May 7, 2020                   Peterson received the forwarded SCDMV letter with pleadings.



                                                 2
       5:20-cv-01859-MGL          Date Filed 03/25/21        Entry Number 40          Page 3 of 8




May 13, 2020                    Peterson filed a notice of removal with the Court.

June 25, 2020                   Wright emailed Natasha Thomas (Thomas) at the SCDMV and
                                requested “a copy of the receipt of service for Gerald Peterson in the
                                case Vernell Wright v. Gerald Peterson.” Email from Wright’s
                                counsel to Natasha Thomas, Wright’s Resp. in Opp’n to Peterson’s
                                Mot. to Dismiss, Ex. 3 at 5.

                                Thomas responded to Wright and noted the USPS tracking website
                                showed delivery of the SCDMV letter with pleadings to Peterson’s
                                address on May 6, 2020. Thomas also stated “We have not received
                                the actual signed Return Receipt back [from the USPS]. The
                                information from the USPS website should be good enough to show
                                proof of service.” Email from Natasha Thomas to Wright’s counsel,
                                Wright’s Resp. in Opp’n to Peterson’s Mot. to Dismiss, Ex. 3 at 6.

July 17, 2020                   Wright filed an Affidavit of Compliance explaining why she failed
                                to strictly comply with the relevant statute. According to Wright,
                                the USPS “altered its procedures [in] light of the [COVID-19]
                                pandemic and [return] receipts are not [currently being] returned [by
                                the USPS].” Wright’s Aff. of Compliance at 2.

August 18, 2020                 Peterson filed the instant motion to dismiss.



III.    STANDARD OF REVIEW

        “[S]tate service requirements [that] are an integral part of the state statute of limitations

should control in an action based on state law [that] is filed in federal court under diversity

jurisdiction.” Walker v. Armco Steel Corp., 446 U.S. 740, 752–53 (1980).

        In a state that requires service of a summons and complaint to commence an action, a

federal court exercising diversity jurisdiction must apply the state’s commencement rule to

ascertain whether an action is barred by the state’s statute of limitations. See id. (“In contrast to

[Fed. R. Civ. P. 3], the [state] statute is a statement of substantive decision by that [s]tate that actual

service on, and accordingly actual notice by, the defendant is an integral part of the several policies

served by the statute of limitations.”).



                                                    3
      5:20-cv-01859-MGL         Date Filed 03/25/21       Entry Number 40        Page 4 of 8




        In South Carolina, “[a civil action is commenced when the summons and complaint are

filed with the clerk of court if: (1) the summons and complaint are served within the statute of

limitations in any manner prescribed by law; or (2) if not served within the statute of limitations,

actual service must be accomplished not later than one[-]hundred[-]twenty days after filing.” S.C.

R. Civ. P. 3(a)(1), (2).



IV.     DISCUSSION AND ANALYSIS

        Before the Court considers the parties’ arguments, it will provide a brief primer on South

Carolina’s nonresident motorist statute. Under this statute, the Director of the SCDMV may act

as a nonresident motorist’s “true and lawful attorney upon whom may be served all summons or

other lawful process in any action or proceeding against him growing out of any accident or

collision in which such nonresident may be involved by reason of the operation by him, for him,

or under his control and direction . . . .” S.C. Code Ann. § 15-9-350.

        Section 15-9-370 explains the manner in which service may be effectuated pursuant to

Section 15-9-350. In particular, Section 15-9-370 states service shall be sufficient “upon the

nonresident if notice of the service and a copy of the processes are forthwith sent by certified mail

. . . to the defendant and the defendant’s return receipt and the plaintiff’s affidavit of compliance

herewith are appended to the summons or other process and filed with the summons, complaint,

and other papers in the cause.” Id. § 15-9-370.

        Turning to Peterson’s argument, he contends one factor, among others, demonstrates

Wright failed to properly effectuate service of process within the one-hundred-twenty day

timeframe as set forth by S.C. R. Civ. P.3(a)(2) to commence this action prior to the expiration of

the statute of limitations. The statute of limitations for an action such as this is three years. See

S.C. Code Ann. § 15-3-530(5) (noting an action for “injury to the person or rights of another” is
                                                  4
      5:20-cv-01859-MGL          Date Filed 03/25/21      Entry Number 40         Page 5 of 8




three years). But, as per S.C. R. Civ. P.3(a)(2), Wright had one-hundred-twenty days after filing

the summons and complaint to serve the complaint and not be time barred.

         Specifically, Peterson contends Wright’s failure to follow the steps outlined in Section 15-

9-370, in particular the filing of a copy of the USPS return receipt and an affidavit of service

appended to a copy of the summons and complaint, prove fatal to his attempt to avail himself of

South Carolina’s nonresident motorist statute. See S.C. Code Ann. § 15-9-370 (noting that service

under the nonresident motorist statute is sufficient if “the defendant’s return receipt and the

plaintiff’s affidavit of compliance herewith are appended to the summons or other process and

filed with the summons, complaint, and other papers in the cause.”).

         In support of his position, Peterson cites an unpublished district court opinion he contends

stands for the proposition strict compliance is required under Section 15-9-370 to effectuate service

of process under South Carolina’s nonresident motorist statute. See Breland v. Ricky Long and

Miller Transp., LLC, Case No. 5-17-00070-JMC, 2017 WL 3910866, at *1–3 (D.S.C. Sept. 7,

2017).

         In Breland, a plaintiff attempted to use South Carolina’s nonresident motorist statute to

serve a foreign defendant. See id. at *1. The plaintiff, pursuant to Section 15-9-370, sent two

copies of the summons and complaint to the SCDMV, and it then mailed, via certified mail, a copy

of the summons and complaint to an address provided by plaintiff. Id. The USPS returned the

summons and complaint to the SCDMV unclaimed due to the plaintiff mistakenly providing the

incorrect address for the defendant. Id. at *2. Because the summons and complaint were returned

to the SCDMV as unclaimed, the plaintiff was required, pursuant to Section 15-9-380, to mail the

notice, summons, and complaint by open mail and file the envelope and an affidavit of mailing

with the court. Id. The plaintiff subsequently failed to file the envelope and an affidavit of mailing



                                                  5
      5:20-cv-01859-MGL          Date Filed 03/25/21      Entry Number 40         Page 6 of 8




with the court pursuant to the requirements of Section 15-9-380. Id. The court in Breland held

“[b]ecause service is not accomplished until the filing of the envelope and affidavit, [p]laintiff did

not accomplish service pursuant to §§ 15-9-370 and 15-9-380.” Id. But, the court determined

service occurred when the defendant ultimately “obtained a copy of the [c]omplaint from the

Orangeburg Clerk of Court” and became aware of the lawsuit. Id.

       According to Peterson, because “service has not occurred [according to the service of

process guidelines set forth in the nonresident motor statute, Wright]’s claims against [Peterson]

should be dismissed with prejudice because the statute of limitations for claims arising out of an

automobile accident occurring on April 12, 2017[,] has [now] expired.” Peterson’s Mot. to

Dismiss at 4.

       Wright avers, however, among other things, he properly followed the nonresident motor

statute and “[e]xact compliance with the rules [of Section 15-9-370] to effect service of process is

not required.” Wright’s Resp. at 5. In particular, Wright posits Peterson received a copy of the

summons and complaint on May 7, 2020, well within the one-hundred-twenty day period of his

filing of the summons and complaint as required by S.C. R. Civ. P. 3(a)(2). Thus, according to

Wright, the action was properly commenced prior to the expiration of the statute of limitations,

and Peterson’s motion to dismiss should be denied.

       In support of Wright’s contention exact compliance with Section 15-9-370 is not required,

he cites Roche v. Young Bros., Inc. of Florence, 456 S.E.2d 897, 899 (S.C. 1995), where the South

Carolina Supreme Court opined “Rule 4, SCRCP serves at least two purposes. It confers personal

jurisdiction on the court and assures the defendant of reasonable notice of the action. We have

never required exacting compliance with the rules to effect service of process.”




                                                  6
      5:20-cv-01859-MGL          Date Filed 03/25/21       Entry Number 40         Page 7 of 8




       The Roche court also noted the proper analysis when evaluating whether a plaintiff’s

service of process is sufficient requires a determination of “whether the plaintiff has sufficiently

complied with the rules such that the court has personal jurisdiction of the defendant and the

defendant has notice of the proceedings.” Id.

       Consequently, Wright maintains his failure to strictly adhere to the requirements set forth

in Section 15-9-370 is inconsequential because Peterson stated in his affidavit he received a copy

of the summons and complaint on May 7, 2020. See Aff. of Peterson, Peterson’s Notice of

Removal, Ex 2, p.2 at ¶ 2 (“On May 7, 2020, I received the attached [copy of the summons and

complaint filed by Wright on March 30, 2020], postmarked April 10, 2020, from the S.C.

Department of Motor Vehicles.”). Hence, Wright argues Peterson had sufficient notice of the

proceedings against him on May 7, 2020, and as a result, the action was properly commenced

pursuant to S.C. R. Civ. P. 3(a)(2) prior to the expiration of the statute of limitations.

       Peterson counters Wright’s citation to Roche is inapplicable to the facts of this case because

it “does not address sufficiency of service of process when service is attempted pursuant to a

substitute service statute on an individual residing in Canada.” Peterson’s Reply at 3 fn 1.

       Here, the Court agrees with Wright’s contention that the “purpose of the [service of process

rules] is to confer personal jurisdiction and to provide notice to the defendant.” Wright’s Resp. at

5. Based on Peterson’s affidavit, he received a copy of the summons and complaint on May 7,

2020, and on that day, he became aware of the action against him. Thus, Wright, on May 7, 2020,

accomplished the fundamental purpose of South Carolina’s service of process rules: to confer

jurisdiction and to provide notice to Peterson a lawsuit had been filed against him in South

Carolina.




                                                   7
      5:20-cv-01859-MGL         Date Filed 03/25/21      Entry Number 40       Page 8 of 8




       Furthermore, other states have likewise held nonresident motorist statutes need not be

strictly followed. See, e.g., Saylors v. Riggsbee, 544 S.W.2d 609, 610–11 (T.N. 1976) (noting that

nonresident statutes “are designed for the benefit of persons injured within the state where the

accident occurred rather than for the benefit of nonresident motorists causing such injuries, and

should be given a liberal construction in accord with that purpose.”).

       Because the Court concludes Wright properly effectuated service of process under South

Carolina law, the Court need not address the parties’ other arguments.



V.        CONCLUSION

       For the reasons stated above, it is the judgment of the Court Peterson’s motion to dismiss

the complaint is DENIED.

        IT IS SO ORDERED.

       Signed this 25th day of March 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
